DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simms et al. (Pub. No. US 2007/0142177) (hereinafter Simms).
As per claims 1 and 7, Simms teaches a method for motion analysis that is to be implemented by an electronic device in communication with a sensing device over a communication network, the sensing device being positioned at a knee joint of a rider of a bicycle (see paragraphs [0007] and [0060]), the method comprising: receiving, from the sensing device, a series of pieces of sensed data generated by the sensing device according to movement of the knee joint during a time period of bicycle riding, each of the pieces of sensed data corresponding to a time point within the time period and including a set of three values representing an orientation of the sensing device with respect to a fixed coordinate system (see paragraphs [0040], [0041] and [0045]); determining a trajectory formed by a plurality of data points each of which corresponds to a respective i.e. ellipse) (see paragraph [0048]); and generating an estimation result regarding correctness of a riding posture of the rider based on the at least one loop of the trajectory (see paragraph [0048]).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Simms.
Simms further teaches determining a closed curve resembling the at least one loop of the trajectory by using principal components analysis (PCA) (see paragraph [0048]).
 While Simms teaches matching (i.e. comparing) trajectories/ellipses to expected or ideal ellipses (see paragraph [0048], examiner considers that matching (i.e. comparing) trajectories/ellipses to expected or ideal ellipses to inherently include determining and estimation result indication whether the riding posture is erroneous or normal), Simms fails to explicitly teaches calculating an area enclosed by the closed curve and wherein the generating an estimation result includes generating the estimation result based on comparison of the area to a predetermined threshold. It would have been obvious to one In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
4.	Claims 4-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, none of the prior art of record teaches or fairly suggests a method for motion analysis that is to be implemented by an electronic device in communication with a sensing device over a communication network, the sensing device being positioned at a knee joint of a rider of a bicycle, the method including the steps of: deriving a mean position of the centers of the loops, a mean position of the TDCs of the loops, and a mean position of the BDCs of the loops; selecting a target TDC from among the TDCs of the loops that is farthest from the mean position of the centers of the loops; and selecting a target BDC from among the BDCs of the loops that is farthest from the mean position of the centers of the loops; wherein the generating an estimation result including generating the estimation result based on the mean position of the TDCs of the loops, the mean position of the BDCs of the loops, the target TDC, the target BDC and a predetermined value, in combination with the rest of the claim limitation as claimed and defined by the applicant.
Regarding claim 10, none of the prior art of record teaches or fairly suggests a system for motion analysis, comprising: said processing module is further configured to: derive a mean position of the centers of the loops, a mean position of the TDCs of the loops, and a mean position of the BDCs of the loops; select a target TDC from among the TDCs of the loops that is farthest from the mean position of the centers of the loops; select a target BDC from among the BDCs of the loops that is farthest from the mean position of the centers of the loops; and generate the estimation result based on the mean position of the TDCs of the loops, the mean position of the BDCs of the loops, the target TDC, the target BDC and a predetermined value, in combination with the rest of the claim limitation as claimed and defined by the applicant.

    Prior art
5.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
LI et al. [‘472] disclose a measuring system and method for analyzing a knee joint motion trajectory during cycling. The measuring system further includes an image capturing device disposed at the front of the pedal-able device, for capturing an image of a central position of the lower limb of the rider and a light spot trajectory image of the light emitting component when the rider repeatedly pedals the pedal-able device. The measuring system further includes a knee joint motion trajectory analysis device connected with the image capturing device.
Inoue [‘417] discloses a bicycle fitting system for a bicycle fitting. The bicycle fitting system according to the first aspect further includes a motion capturing apparatus 
    Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857